DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 12/24/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forteza et al (US 2013/0039052 A1) in view of Amrine, JR et al (US 2016/0348851 A1).
In regard to claim 1, 5, 6, and 19, Forteza et al disclose a lighting apparatus to be installed in a closet, comprising: 
a tilt housing (1) comprising a tilt plate (3 and 9c), a top plate (9b) and a side plate (9a), wherein the tilt plate has a first side connected to the top plate, a tilt angle between the first side of the tilt plate and the top plate is between 100 degrees to 170 degrees (the geometry disclosed—wherein 9a and 9c form a square sides and 9b is a cutoff corner—teaches an angle within the range of 100 to 170 degrees, i.e. 135 degrees); 
a bottom plate (8) having a front side connected to a second side of the tilt plate and having a back side connected to the side plate, wherein the second side is opposite 
a light source plate (2) placed on an exterior side of the tilt plate. (Figure 1; see at least [0042]-[0046])
Forteza et al fail to disclose a driver, cap covers, and a light passing cover. 
Amrine, JR et al disclose a lighting apparatus to be installed in a closet, comprising:
a first cap cover (20); 
a second cap cover (20), wherein the first cap cover and the second cap cover are fixed to two opposite ends of the polygonal tube for concealing the inner container; 
a driver (32) disposed in the inner container; and 
a light passing cover (80) having a top end fixed to the first side of the tilt plate and having a bottom end fixed to the second side of the tilt plate, and
as recited in claim 5, the light passing cover is an elongated convex structure, and
as recited in claim 6, the light passing cover has a pair of plugging ears to be inserted to the second sliding track (the exterior of the plate 36),
and as recited in claim 19, the driver comprises a driver circuit disposed on a driver plate, the driver plate is inserted into the inner container via a third sliding track (74). (Figure 5; see at least [0044])
	It would have been obvious to one of ordinary skill in the art at the time of filing to install the end caps, the driver, and light passing cover of Amrine, JR et al onto the tilted lamp of Forteza et al in order to provide electrical and mechanical connection 

	In regard to claim 2, Forteza et al disclose the tilt plate, the top plate and the side plate are elongated rectangular plates (“rectangular plates” is a broad term). (Figure 1; see at least [0042]-[0046])

	In regard to claim 3, Forteza et al disclose the top plate and the tilt plate are connected with a first sliding track structure (14). (Figure 1; see at least [0042]-[0046])

	In regard to claim 4, Forteza et al disclose that the light source plate is placed on the exterior side of the tilt plate with a first sliding structure (“with” something broad—the light source plate is place on the tilt plate—these elements are with the sliding structure). (Figure 1; see at least [0042]-[0046])

	In regard to claim 7 and 8, the combination of Forteza et al and Amrine, JR et al fail to disclose multiple prism units disposed on the light passing cover for diffusing a light of the light source plate, and as recited in claim 8, multiple wave bars protruding form a base surface of the light passing cover for diffusing a light of the light source plate.
	However, diffusion elements are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to diffusion 

	In regard to claim 9, the combination of Forteza et al and Amrine, JR et al fail to disclose the light passing cover and the tilt plate are connected with a second sliding track structure.
	However, sliding tracks are already taught by both references and throughout the prior art. It would have been obvious to one of ordinary skill in the art at the time of filing to use a sliding track for attaching the plates and light cover in order to provide a simple yet effective attachment means.

	In regard to claims 10-13 and 16, Forteza et al fail to disclose end caps.
	Amrine, JR et al teaches the first cap cover has a conductive path for electrically connecting LED modules on the light source plate and the driver, as recited in claim 10, and terminal plugs are disposed for electrically connecting the LED modules and the driver to the conductive path when the first cap cover is fix to the polygonal tube, as recited in claim 11, that the first cap cover and the second cap cover respectively have a positioning groove (the shape of the endcap provides for a groove) for inserting two lateral sides of polygonal tube, the positioning groove ensure a shape of the polygonal tube unchanged, as recited in claim 12, and that the first cap has a first cap connector (screws in Figure 2A) fixed to a first tube connector of the polygonal tube for preventing the first cap detached from the polygonal tube, as recited in claim 13, and that the first cap connector comprises a screw hole aligning with a screw opening of the  (Figure 5; see at least [0044])
	It would have been obvious to one of ordinary skill in the art at the time of filing to install the end caps and terminal pins of Amrine, JR et al onto the tilted lamp of Forteza et al in order to provide electrical and mechanical connection means.

	In regard to claim 14, the combination of Forteza et al and Amrine, JR et al fail to explicitly disclose that the first cap connector has a protruding block to be inserted to a connector hole on the top plate as the first tube connector.
	However, the threading of the screw can be considered a “protruding block”. It that would have been obvious to one of ordinary skill in the art at the time of filing to attach the screw to the top plate in order to secure the components. 

	In regard to claim 18, the combination of Forteza et al and Amrine, JR et al fail to explicitly disclose that a manual switch is disposed on the top plate, the manual switch is electrically connected to the driver for changing a control setting of LED modules on the light source plate.
	However, manual switches a notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide a manual switch in order to control the light source. 

Forteza et al and Amrine, JR et al fail to disclose that the first cap cover has an extending socket for routing electricity to another light device.
	However, daisy-chained lighting devices are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide an extending socket to connect multiple lighting devices in order to provide for a larger light distribution.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forteza et al (US 2013/0039052 A1) in view of Amrine, JR et al (US 2016/0348851 A1), and further, in view of Wong (US 2013/0039067 A1).
In regard to claim 17, the combination of Forteza et al and Amrine, JR et al fail to disclose a retractable cover. 
Wong teaches a retractable curtain disposed on the light passing cover for selectively changing a luminance area of the light passing cover. (Figure 1; see at least [0006])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the retractable cover of Wong into the combination of Forteza et al and Amrine, JR et al in order to provide a cover which “is customizable according to different holidays or user demands.”



Allowable Subject Matter
15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken as a whole does not show nor suggest, in combination with the elements of claims 1 and 12-14, a protruding block that has an elastic unit for lowering the protruding block when the protruding block is moved along a first sliding track disposed on the top plate before the protruding block is inserted to the connector hole with an elastic force of the elastic unit as specifically called for the claimed combinations.
The closest prior art, Forteza et al (US 2013/0039052 A1), does not include a protruding block that has an elastic unit for lowering the protruding block when the protruding block is moved along a first sliding track disposed on the top plate before the protruding block is inserted to the connector hole with an elastic force of the elastic unit as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Forteza et al reference in the manner required by the claims. 

Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive. The applicant has argued that “When the rack of Forteza is used to provide two positions for disposing the light body and the detachable structure is a  Amrine, JR et al (US 2016/0348851 A1), which teaches a driver (32) in a separate space in Figure 5, see at least [0044]. 
The rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875